DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 11/04/2021. 
Election/Restrictions
Claims 1-8 and 11-18 are allowable. The restriction requirement between Groups I-III, as set forth in the Office action mailed on 11/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/05/2020 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, filed 11/4/2021, have been fully considered and are persuasive.  

In that remarks, applicant's argues in substance:
Applicant argues: “Thus, Reinpoldt teaches using a captured image as a learned image if no motion has been detected for a preset or adjustable amount of time or quantity of image frames. There is no suggestion in Reinpoldt to trigger an actuator based on no motion for a preset or adjustable amount of time or quantity of image frames. Furthermore, Reinpoldt is directed to the field of concealed object detection systems, and in particular to a method and system to interfacing with and analyzing data from differing image sensors. Thus, it is respectfully submitted that one skilled in the art would not look to Reinpoldt's teaching of using a captured image as a learned image if no motion has been detected for a preset or adjustable amount of time or quantity of image frames for teaching a "processor is responsive to a frequency of events being provided by said event-sensor from at least one portion of said event-sensor dropping below a threshold amount to thereby trigger said first actuator to move the entirety of the camera to cause the change in the light field incident on said surface of said event-sensor and to generate the set of events from the sub-set of pixels distributed across said surface of said event-sensor." Accordingly, Reinpoldt does not teach "wherein said processor is responsive to a frequency of events being provided by said event-sensor from at least one portion of said event-sensor dropping below a threshold amount to thereby trigger said first actuator to move the entirety of the camera to cause the change in the light field incident on said surface of said event-sensor and to generate the set of events from the sub-set of pixels distributed across said surface of said event-sensor," as recited in amended claim 1 and "wherein said processor is responsive to a frequency of events being provided by said event-sensor from at least one portion of said event-sensor dropping below a threshold amount to thereby trigger said first actuator to move the entirety of the system to cause the change in the light field incident on said surface of said event-sensor and to generate the set of events from the sub-set of pixels distributed across said surface of said event-sensor," as recited in amended claim 11.”

Examiner’s Response: Applicant’s arguments have been fully considered and are persuasive. 


Allowable Subject Matter
Claims 1-8 and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“an event- sensor, the lens assembly being configured to focus a light field onto a surface of the event-sensor, said surface of the event-sensor comprising a plurality of light sensitive-pixels, each of which cause an event to be generated when there is a change in light intensity greater than a threshold amount incident on said light sensitive-pixels, the camera further including a first actuator which can be triggered to cause a change in the light field incident on said surface of said event-sensor and to generate a set of events from a sub-set of pixels distributed across said surface of said event- sensor, and wherein said first actuator is configured to move an entirety of the camera to cause the change in the light field incident on said surface of said event-sensor and to generate the set of events from the sub-set of pixels distributed across said surface of said event-sensor, and wherein the camera further comprises a processor, wherein said processor is responsive to a frequency of events being provided by said event-sensor from at least one portion of said event-sensor dropping below a threshold amount to thereby trigger said first actuator to move the entirety of the camera to cause the change in the light field incident on said surface of said event-sensor and to generate the set of events from the sub-set of pixels distributed across said surface of said event-sensor.”
Claims 2-8 depend on, and further limit, independent claim 1. Therefore, claims 2-8 are considered allowable for the same reasons.


As per claims 11, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“an event- sensor, the lens assembly being configured to focus a light field onto a surface of the event-sensor, said surface of the event-sensor comprising a plurality of light sensitive-pixels, each of which cause an event to be generated when there is a change in light intensity greater than a threshold amount incident on said light sensitive-pixels, the system further including a first actuator which can be triggered to cause a change in the light field incident on said surface of said event-sensor and to generate a set of events from a sub-set of pixels distributed across said surface of said event- sensor, and wherein said first actuator is configured to move an entirety of the system to cause the change in the light field incident on said surface of said event-sensor and to generate the set of events from the sub-set of pixels distributed across said surface of said event-sensor, and wherein the camera further comprises a processor, wherein said processor is responsive to a frequency of events being provided by said event-sensor from at least one portion of said event-sensor dropping below a threshold amount to thereby trigger said first actuator to move the entirety of the system to cause the change in the light field incident on said surface of said event-sensor and to generate the set of events from the sub-set of pixels distributed across said surface of said event-sensor.”

Claims 12-18 depend on, and further limit, independent claim 11. Therefore, claims 12-18 are considered allowable for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698                                                                                                                                                                                                        
/JASON A FLOHRE/Primary Examiner, Art Unit 2696